F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           AUG 30 1999
                                  TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

                Respondent - Appellee,                    No. 99-6200
           v.                                           W.D. Oklahoma
 HERMAN TRACY CLARK,                                (D.C. No. CV-99-111-C)

                Petitioner - Appellant.


                             ORDER AND JUDGMENT           *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       After filing multiple unsuccessful petitions for a writ of habeas corpus,

pursuant to 28 U.S.C. § 2255, the petitioner in this case, Herman Tracy Clark,


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
filed a petition for a writ of   coram nobis . The magistrate judge recommended

that the petition be denied. The district court, upon    de novo review, adopted the

magistrate judge’s report and recommendation and denied the writ. Mr. Clark

appeals from that denial.

       For the reasons stated in the magistrate judge’s report and recommendation,

filed April 23, 1999, we affirm. Such writs were largely abolished in 1948,

leaving only an exceedingly narrow independent action exception for grave

miscarriages of justice.     United States v. Beggerly , 524 U.S. 38 (1998). This case

does not fall into that category.

       AFFIRMED. The mandate shall issue forthwith.

                                                   ENTERED FOR THE COURT


                                                   Stephen H. Anderson
                                                   Circuit Judge




                                             -2-